Case: 17-13817   Date Filed: 10/26/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13817
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket Nos. 1:16-cv-22802-RLR,
                          1:14-cr-20465-RLR-2



CARL LEE WILLIAMS,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 26, 2018)

Before ED CARNES, Chief Judge, PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-13817     Date Filed: 10/26/2018    Page: 2 of 3


      Carl Williams pleaded guilty to one count of carjacking resulting in serious

bodily injury, in violation of 18 U.S.C. § 2119, and one count of carrying and

brandishing a firearm during and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c)(1)(A). The following year he filed a 28 U.S.C. § 2255 motion

claiming that his § 924(c) conviction must be vacated because federal carjacking

does not qualify as a crime of violence. The district court denied the motion and

Williams now appeals. We review the district court’s legal conclusions de novo

and its factual findings for clear error. Rhode v. United States, 583 F.3d 1289,

1290 (11th Cir. 2009).

      To qualify as a crime of violence under § 924(c), federal carjacking must fall

under that provision’s “use-of-force” clause or “risk-of-force” clause. The use-of-

force clause covers a felony that “has as an element the use, attempted use, or

threatened use of physical force.” 18 U.S.C. § 924(c)(3)(A). And the risk-of-force

clause covers a felony that, “by its nature, involves a substantial risk that physical

force . . . may be used in the course of committing the offense.” Id. § 924(c)(3)(B).

Williams claims that federal carjacking does not fall under the use-of-force clause

because a person can commit federal carjacking by using intimidation, and that the

risk-of-force clause is unconstitutionally vague in light of the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015).




                                           2
              Case: 17-13817     Date Filed: 10/26/2018    Page: 3 of 3


      Prior panel precedent forecloses both of Williams’ arguments. In In re

Smith, 829 F.3d 1276, 1280–81 (11th Cir. 2016), this Court held that federal

carjacking qualifies as a crime of violence under the use-of-force clause. See also

Ovalles v. United States, ___ F.3d ___, 2018 WL 4868740, at *3–4 (11th Cir. Oct.

9, 2018) (reaffirming that In re Smith was correctly decided). And in Ovalles v.

United States, ___ F.3d ___ , 2018 WL 4830079, at *17 (11th Cir. Oct. 4, 2018),

this Court sitting en banc held that § 924(c)(3)(B)’s risk-of-force clause is not

unconstitutionally vague in light of the Supreme Court’s decisions in Johnson or

Sessions v. Dimaya, 138 S. Ct. 1204 (2018). We are bound to follow this

precedent. United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(“Under the prior precedent rule, we are bound to follow a prior binding precedent

unless and until it is overruled by this court en banc or by the Supreme Court.”)

(quotation marks omitted).

      AFFIRMED.




                                          3